           Case 1:18-vv-00620-UNJ Document 33 Filed 10/22/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 18-620V
                                    Filed: September 11, 2019
                                          UNPUBLISHED


    ERNEST PERKINS,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Uncontested;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                        Respondent.


David Charles Richards, Christensen & Jensen, P.C., Salt Lake City, UT, for petitioner.
Ida Nassar, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On May 1, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) in his left shoulder as a result of an influenza (“flu”) vaccine
administered on October 29, 2015. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.



1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-00620-UNJ Document 33 Filed 10/22/19 Page 2 of 2



       On September 5, 2019, respondent filed his Amended Rule 4(c) report in which
he states that he does not contest that petitioner is entitled to compensation in this
case. Respondent’s Am. Rule 4(c) Report at 1. Specifically, respondent states that
“[b]ased on the Chief Special Master’s fact ruling, and medical record evidence
submitted in this case, [respondent] will not continue to contest that petitioner suffered
SIRVA as defined by the Vaccine Injury Table.” Id. at 8. Respondent further agrees
that “based on the record as it now stands and subject to his right to appeal the
Findings of Fact, respondent does not dispute that petitioner has satisfied all legal
prerequisites for compensation under the Act.” Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2
